     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 1 of 23


 1   COMP
     LAGOMARSINO LAW
 2   ANDRE M. LAGOMARSINO, ESQ.
     Nevada Bar No. 6711
 3   DAVEN P. CAMERON, ESQ.
     Nevada Bar No. 14179
 4   3005 W. Horizon Ridge Pkwy., Suite 241
     Henderson, Nevada 89052
 5   Telephone: (702) 383-2864
     Facsimile: (702) 383-0065
 6   aml@lagomarsinolaw.com
     daven@lagomarsinolaw.com
 7   Attorneys for Plaintiff Tom Koch

 8   CLAGGETT & SYKES LAW FIRM
     SEAN K. CLAGGETT, ESQ.
 9   Nevada Bar No. 8407
     JOSEPH N. MOTT, ESQ.
10   Nevada Bar No. 12455
     4101 Meadows Lane, Suite 100
11   Las Vegas, Nevada 89107
     Tel: (702) 655-2346
12   Fax: (702) 655-3763
     sclaggett@claggettlaw.com
13   joey@claggettlaw.com
     Attorneys for Plaintiff Heather Schoenwald
14
                                 UNITED STATES DISTRICT COURT
15
                                       DISTRICT OF NEVADA
16
     HEATHER SCHOENWALD, an individual; CASE NO.:
17   TOM KOCH, an individual;

18                      Plaintiffs,
                                                               COMPLAINT
19                          v.                              WITH JURY DEMAND

20   UNUM GROUP, a Foreign Corporation;
     COLONIAL     LIFE      &     ACCIDENT
21   INSURANCE COMPANY, A SUBSIDIARY
     OF UNUM GROUP, a Foreign Corporation;
22   SCOTT WEBB, an individual; DOES 1 through
     10; ROE CORPORATIONS, 1 through 10,
23
                       Defendants.
24

25           COME NOW, Plaintiff HEATHER SCHOENWALD (“SCHOENWALD”) by and

26    through her counsel of record CLAGGETT & SYKES LAW FIRM, and Plaintiff TOM KOCH

27    (“KOCH”) by and through his counsel of record LAGOMARSINO LAW, and hereby file this

28    Complaint and Demand for Jury Trial against Defendants UNUM GROUP (“UNUM”),


                                                  1 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 2 of 23


 1   COLONIAL LIFE & ACCIDENT INSURANCE COMPANY, A SUBSIDIARY OF UNUM

 2   GROUP (“COLONIAL LIFE”), and SCOTT WEBB (“WEBB”) and allege as follows:

 3                                               PARTIES

 4          1.      SCHOENWALD is an individual who resided, at all times relevant herein, in

 5   Clark County, Nevada.

 6          2.      KOCH is an individual who resided, at all times relevant herein, in Clark County,

 7   Nevada.

 8          3.      UNUM is a Foreign Corporation doing business in Nevada and headquartered in

 9   Tennessee.

10          4.      COLONIAL LIFE is a Foreign Corporation doing business in Nevada and

11   headquartered in South Carolina.

12          5.      WEBB is an individual who at all times resided in Arizona.

13          6.      Defendants designated herein as Does and Roe Entities are individuals and legal

14   entities that are liable to Plaintiffs for the claims set forth herein. In addition to possible alter

15   egos of the above-named Defendants, if discovery should reveal other defendants, or any of their

16   shareholders, members, partners, trusts, affiliated entities, family members, significant others or

17   ex-spouses are participating in fraudulent transfers for the purpose of avoiding creditors such as

18   Plaintiffs, then such defendants shall be added as defendants to this underlying action. Any

19   transactions and the true capacities of Does and Roe Entities are presently unknown to Plaintiffs,

20   and therefore, Plaintiffs sue such defendants by fictitious names. Plaintiffs will amend this

21   complaint to assert the true names and capacities of such Doe and Roe Entities when more

22   information has been ascertained.

23                                            JURISDICTION

24          7.      This action is brought to remedy violations of the Plaintiffs’ rights under Title VII

25   of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, etc., Nevada Revised Statutes (“NRS”) § 613

26   et seq., and the common law. This Court has jurisdiction under Title VII and supplemental

27   jurisdiction over the claims arising under Nevada law pursuant to 28 U.S.C. § 1367 and the

28   principles of pendent jurisdiction.


                                                   2 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 3 of 23


 1           8.      Jurisdiction and venue are proper under 18 U.S.C. § 1965 and 28 U.S.C. § 1391 in

 2   the District of Nevada because Plaintiffs reside and/or resided in this District, Defendants

 3   conduct business in this District, and the unlawful conduct complained of herein occurred in this

 4   District.

 5           9.      All procedural prerequisites for filing this suit have been met. Plaintiffs timely

 6   filed their respective Charges of Discrimination alleging acts of discrimination and retaliation

 7   against Defendants with the Equal Employment Opportunity Commission (“EEOC”). The EEOC

 8   issued SCHOENWALD her Right to Sue on August 17, 2020 and issued KOCH his Right to Sue

 9   on July 29, 2020. This Complaint and Jury Demand is being filed within ninety (90) days of

10   Plaintiffs’ receipt of the Notice of Right to Sue letters.

11                                      GENERAL ALLEGATIONS

12           10.     UNUM is a holding company with numerous insurance company subsidiaries that

13   specialize in providing and selling disability insurance, life insurance, and other employee

14   benefit products.

15           11.     COLONIAL LIFE is a wholly owned subsidiary of UNUM.

16           12.     COLONIAL LIFE has offices all over the country including a Territory Sales

17   Office in Las Vegas, Nevada.

18           13.     UNUM and COLONIAL LIFE are employers with over fifteen (15) employees.

19           14.     UNUM and COLONIAL LIFE were joint employers of SCHOENWALD and

20   KOCH at all times relevant to the claims herein.

21           15.     SCHOENWALD was hired in January 2013 as a Territory Recruiter in the Las

22   Vegas Office. She was given the position of Recruiting Consultant in April 2019.

23           16.     KOCH was hired in October 2018 as an Associate Territory Manager for the Las

24   Vegas Office.

25           17.     WEBB was hired as a Territory Manager in February 2018. His Territory

26   included the Las Vegas Office.

27           18.     SCHOENWALD reported to WEBB from September 2018 through November

28   2018. From November 2018 forward, after SCHOENWALD stopped reporting directly to


                                                     3 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 4 of 23


 1   WEBB, she still interacted with him in meetings and at conferences because he was the Manager

 2   of her Territory, and WEBB still exercised management authority over SCHOENWALD.

 3          19.     From November 2018 through April 2019, SCHOENWALD reported directly to

 4   KOCH. KOCH took the safety of his subordinates, including SCHOENWALD, very seriously.

 5          20.     In or around March 2019, there was a training for Managers held in the Las

 6   Vegas Office. WEBB attended that training. During that training, WEBB insisted on sitting in

 7   and using SCHOENWALD’S office while SCHOENWALD was still in her office trying to

 8   work, instead of using a vacant office that was available.

 9          21.     In or around April 2019, SCHOENWALD, KOCH, WEBB and other employees

10   of COLONIAL LIFE attended a conference in Las Vegas.

11          22.     WEBB, who was            already seated in     the conference room       prior to

12   SCHOENWALD’s arrival, conspicuously changed seats to intentionally sit next to

13   SCHOENWALD at the conference.

14          23.     During that conference, WEBB repeatedly engaged in harassing and inappropriate

15   conduct towards SCHOENWALD, including but not limited to the following:

16                  a.      WEBB wrote “I want to see Heather naked” on one of her business cards,

17                          showed it to her, then put it in his mouth and chewed it up before

18                          destroying it;

19                  b.      He wrote on post-it notes “You’re so gorgeous” and showed them to

20                          SCHOENWALD;

21                  c.      WEBB wrote “I love you” in SCHOENWALD’S notebook; and,

22                  d.      WEBB inappropriately placed his hand on SCHOENWALD’S leg without

23                          her consent or permission, and despite her verbal and physical objections.

24          24.     None of the foregoing behavior from WEBB was welcome by SCHOENWALD,

25   and she did not incite or entice WEBB to behave as he did.

26          25.     During and after the Conference, SCHOENWALD reported these incidents to

27   KOCH, who was her direct supervisor at the time.

28   ...


                                                   4 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 5 of 23


 1             26.   After the April 2019 conference, SCHOENWALD and WEBB were supposed to

 2   take a work trip to El Paso, Texas.

 3             27.   WEBB had his assistant schedule SCHOENWALD’S travel so that she would be

 4   alone with him during a car ride and at the hotel. KOCH agreed to attend the trip as well when

 5   SCHOENWALD expressed her discomfort traveling alone with WEBB.

 6             28.   WEBB questioned why KOCH had to attend the trip and made efforts to prevent

 7   him from attending.

 8             29.   When SCHOENWALD experienced an injury, the trip had to be canceled.

 9             30.   WEBB rebooked the trip, but this time purposefully ensured that KOCH could not

10   attend.

11             31.   On or about May 7, 2019 SCHOENWALD traveled to Phoenix and then drove to

12   El Paso with WEBB and another executive.

13             32.   On or about May 9, 2019, SCHOENWALD was in a car alone with WEBB.

14   WEBB began tearing up while telling SCHOENWALD personal details of his life, including

15   details about his marriage and his lack of a sexual relationship with his wife.

16             33.   While in El Paso, WEBB offered to switch hotel room keys with

17   SCHOENWALD under the pretense that SCHOENWALD could come talk to him at any time.

18   SCHOENWALD refused.

19             34.   Sometime after WEBB and SCHOENWALD returned from El Paso, WEBB used

20   his personal stationary to write an inappropriate letter to SCHOENWALD expressing his love

21   for her in the form of song lyrics, which he sent to her.

22             35.   On or about May 13, 2019 SCHOENWALD, KOCH, and WEBB had to travel to

23   Dallas, Texas for work.

24             36.   On or about May 13, 2019 there was a group dinner organized for all the

25   COLONIAL LIFE employees on the trip.

26             37.   The group met in the lobby after dinner.

27             38.   WEBB was intoxicated and pointed to SCHOENWALD and said, “I don’t like

28   you. I’m not talking to you.”


                                                    5 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 6 of 23


 1          39.     On or about May 14, 2019, WEBB made dinner reservations for the group.

 2   KOCH was in Dallas, Texas at the time but did not attend the dinner.

 3          40.     At some point in the evening, KOCH called SCHOENWALD’S cell phone. When

 4   WEBB saw that KOCH was calling, he said, “It’s your boyfriend.” SCHOENWALD and KOCH

 5   have never had a romantic relationship.

 6          41.     After dinner, WEBB, SCHOENWALD, and KOCH were at a restaurant bar with

 7   co-workers.

 8          42.     WEBB, who was visibly intoxicated, put his hands on SCHOENWALD’S legs.

 9          43.     WEBB then grabbed SCHOENWALD on the head and forced her face into his,

10   rubbing his nose on SCHOENWALD’S nose and called her “honey.”

11          44.     SCHOENWALD immediately pulled away and objected. She told WEBB to stop

12   and that she did not like or approve of what he was doing.

13          45.     KOCH was also present and witnessed WEBB’S actions. KOCH told WEBB to

14   stop immediately and to not call her “honey” because it was inappropriate.

15          46.     Once back at the hotel, WEBB continuously called, texted, and emailed

16   SCHOENWALD, trying to get her to speak to him.

17          47.     SCHOENWALD relayed WEBB’S actions to her co-worker, who was her

18   roommate during the Dallas trip.

19          48.     SCHOENWALD spoke to KOCH after the trip to Dallas and expressed her

20   frustration and disgust at WEBB’S harassment. KOCH asked SCHOENWALD if she wanted

21   WEBB’S conduct to stop and if he had her permission to intervene. SCHOENWALD

22   affirmatively stated that she was uncomfortable and wanted WEBB’S conduct to stop.

23          49.     After SCHOENWALD objected to WEBB’S advances in Dallas, he began

24   ignoring her calls and emails, making it difficult for her to do her job.

25          50.     WEBB was in the Las Vegas office to perform manager reviews the week of May

26   27, 2019.

27          51.     KOCH took this opportunity to speak with WEBB regarding his behavior. In an

28   attempt to keep his subordinates safe, KOCH instructed WEBB to cease all harassing behavior


                                                    6 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 7 of 23


 1   towards SCHOENWALD.

 2          52.       On or about May 31, 2019, SCHOENWALD was attempting to leave her office

 3   for the day when WEBB cornered her in her office, physically preventing her from leaving, and

 4   closed her office door.

 5          53.       WEBB told SCHOENWALD that the reason that he had not been communicating

 6   with her since the Dallas trip was that he feared that she was going to complain about him to

 7   Human Resources.

 8          54.       SCHOENWALD continuously told WEBB that she wanted to leave. Finally, he

 9   moved aside and let her leave her office.

10          55.       KOCH witnessed this event, and after it occurred, WEBB threatened KOCH and

11   told him to convince SCHOENWALD to change her story and to not report WEBB to Human

12   Resources.

13          56.       Following WEBB’S attack on both Plaintiffs, KOCH immediately called Human

14   Resources to complain about WEBB’S actions towards SCHOENWALD to protect her from

15   future and continued harassment.

16          57.       On or about June 2, 2019, after leaving three (3) separate voicemails with Human

17   Resources, KOCH finally spoke to Human Resources Consultant Matthew McWilliams about

18   WEBB’S conduct.

19          58.       On June 3, 2019 SCHOENWALD and KOCH submitted separate written

20   complaints to Human Resources concerning WEBB’S conduct.

21          59.       After SCHOENWALD submitted her written complaint to Human Resources,

22   WEBB began engaging in conduct designed to prevent SCHOENWALD from performing her

23   job.

24          60.       Specifically, among other things, Webb:

25          - Excluded SCHOENFELD from recruiting meetings in which she needed to participate

26   to do her job;

27          - Intentionally left SCHOENWALD off group texts that were necessary to her job;

28          - Ignored SCHOENWALD’s work emails and calls; and,


                                                   7 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 8 of 23


 1             - Removed SCHOENWALD from meetings that SCHOENWALD was scheduled to

 2             attend.

 3             61.       WEBB’S actions made it impossible for SCHOENWALD to continue to do her

 4   job effectively.

 5             62.       On or about June 17, 2019, SCHOENWALD was interrogated by Tiffany Harley,

 6   a member of the COLONIAL LIFE Human Resources team.

 7             63.       SCHOENWALD was lied to in that she was not told about the interview but was

 8   instead led to believe that the team was having a meeting with Mike Keller to discuss recruiting,

 9   training, and development.

10             64.       SCHOENWALD was forced into a room alone with Ms. Harley. She was

11   interrogated about issues that had nothing to do with her Complaint to Human Resources

12   regarding WEBB.

13             65.       Instead of gathering facts about WEBB’s inappropriate and unprofessional

14   conduct, Ms. Harley pressed SCHOENWALD regarding gossip and false rumors related to

15   SCHOENWALD.

16             66.       During the interrogation, Ms. Harley intimated that SCHOENWALD was at fault

17   for the harassment and abuse she faced from WEBB because of her actions at other, unrelated

18   events.

19             67.       During the interrogation, Ms. Harley did not ask any questions about the events

20   that were the subject of SCHOENWALD’S Complaint to Human Resources.

21             68.       SCHOENWALD at one point asked to leave the room to get her notes and was

22   told by Ms. Harley that she could not leave the room.

23             69.       SCHOENWALD was interrogated in the room alone for hours.

24             70.       Ms. Harley took SCHOENWALD’S work phone.

25             71.       There was no other third-party or witness in the room while Ms. Harley was

26   interrogating SCHOENWALD.

27   ...

28   ...


                                                     8 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 9 of 23


 1           72.     On or about June 17, 2019 KOCH was also placed in a separate room with

 2   Human Resources representative Mr. McWilliams under false pretenses and interrogated about

 3   issues having nothing to do with the complaint against WEBB.

 4           73.     Mr. McWilliams took KOCH’s cell phone prior to the interview.

 5           74.     KOCH was interrogated about purported “inappropriate” behavior, including a

 6   group karaoke performance and being on the same phone call as a separate individual who made

 7   inappropriate sexual gestures.

 8           75.     KOCH was also interrogated regarding SCHOENWALD’s behavior. None of Mr.

 9   McWilliams’ questions were related to the WEBB complaints.

10           76.     During the interrogation, Mr. McWilliams asked KOCH whether he had ever

11   participated in “inappropriate” Facetime calls with SCHOENWALD. KOCH responded that he

12   had not.

13           77.     Later, KOCH referenced a four-way Facetime call that took place in Dallas,

14   Texas. KOCH, WEBB, and SCHOENWALD were involved in this call.

15           78.     Mr. McWilliams accused KOCH of providing false information and testifying

16   that he had never participated in Facetime calls with SCHOENWALD.

17           79.     KOCH clarified that this was untrue. He had testified that he never participated in

18   “inappropriate” Facetime calls with SCHOENWALD but never denied participating in Facetime

19   calls in general.

20           80.     Upon information and belief, Ms. Harley, Mr. McWilliams, and WEBB have

21   conspired with one another on prior occasions to retaliate against other employees with whom

22   WEBB had issues.

23           81.     Upon information and belief, Ms. Harley and Mr. McWilliams assisted WEBB in

24   getting certain employees terminated and manufacturing evidence against them.

25           82.     After the interrogation, KOCH was unlawfully terminated on June 25, 2019.

26           83.     After SCHOENWALD was interrogated, she was unlawfully terminated on June

27   28, 2019.

28   ...


                                                   9 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 10 of 23


 1           84.     Ms. Harley and Mr. McWilliams were required to follow UNUM policies and

 2    procedures while investigating SCHOENWALD’S and KOCH’S Complaints about WEBB.

 3           85.      UNUM has an anti-retaliation policy that states the following: “Unum will not

 4    tolerate retaliation of any kind. If you raise a good faith concern or cooperate in the investigation

 5    of such a concern, you will not be at risk of losing your job or suffering any form of retribution

 6    as a result. Good faith does not mean that the employee has to be right; but, it does mean that the

 7    employee believes he/she is providing truthful and accurate information.”

 8           86.     In UNUM’S policies, retaliation is defined as follows: “Retaliation is any adverse

 9    action taken by an employer against an employee or former employee because they raised a good

10    faith concern or cooperated in an investigation of such a concern. Adverse actions can include

11    demotion, discipline, firing, salary reductions, or shift reassignment but retaliation can also be

12    subtle. Therefore, sometimes it is hard to tell whether retaliation is occurring. It is important to

13    understand that only changes that have an adverse effect on your employment are retaliatory.”

14           87.     In UNUM’S policies, bullying is defined as follows: “Bullying or abusive

15    behavior of any kind, whether on company property or off-site at a business function, is not

16    allowed and will not be tolerated. Bullying and abusive behavior can include words, actions, or

17    any behavior that creates an offensive, abusive, intimidating, or hostile workplace.”

18           88.     WEBB’S conduct towards SCHOENWALD was egregious. As a result of his

19    negligent, reckless, and/or intentional conduct, SCHOENWALD has suffered extreme emotional

20    distress, depression, sadness, anxiety, and anger. SCHOENWALD was humiliated by WEBB’S

21    actions and then further humiliated by the interrogation and lack of a credible investigation by

22    Ms. Harley.

23           89.     UNUM’S and COLONIAL LIFE’S conduct towards SCHOENWALD was

24    egregious. As a result of their negligent, reckless, and/or intentional conduct, SCHOENWALD

25    has   suffered extreme      emotional distress,     depression, sadness,     anxiety, and anger.

26    SCHOENWALD was humiliated by UNUM’S and COLONIAL LIFE’S actions and then further

27    humiliated by the interrogation and lack of a credible investigation by Ms. Harley.

28    ...


                                                    10 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 11 of 23


 1            90.     UNUM’S and COLONIAL LIFE’S conduct towards KOCH was also egregious.

 2    As a result of their negligent, reckless, and/or intentional conduct, KOCH has suffered extreme

 3    emotional distress, depression, anxiety, and frustration. KOCH was humiliated by UNUM’S and

 4    COLONIAL LIFE’S interrogation and lack of a credible investigation by Mr. McWilliams.

 5    KOCH was further humiliated when he was unlawfully terminated in retaliation for reporting

 6    WEBB’S sexual harassment to Human Resources.

 7            91.     SCHOENWALD was targeted by Ms. Harley and WEBB for termination in

 8    retaliation for her Complaint against WEBB.

 9            92.     Ms. Harley, Mr. McWilliams, and WEBB had a pattern of conspiring to terminate

10    employees who had issues with WEBB in violation of UNUM policies and procedures and

11    applicable federal and state law.

12            93.     Ms. Harley was an employee of UNUM and COLONIAL LIFE when she took the

13    actions complained of herein.

14            94.     Mr. McWilliams was an employee of UNUM and COLONIAL LIFE when he

15    took the actions complained of herein.

16            95.     SCHOENWALD has suffered loss of income, benefits, and 401K contributions

17    because of her unlawful termination.

18            96.     KOCH suffered loss of income, benefits, and 401K contributions because of his

19    unlawful termination.

20            97.     WEBB’S conduct and physical touching of SCHOENWALD was unwelcomed,

21    not consented to, and offensive to a reasonable person.

22            98.     UNUM’S, COLONIAL LIFE’S, and WEBB’s conduct was severe and pervasive.

23    It was of the kind that would shock the conscience of any reasonable person and was of the kind

24    that is not acceptable in a civilized society.

25            99.     On or about March 23, 2020 SCHOENWALD submitted a Charge for sex

26    discrimination and retaliation to the EEOC.

27            100.    On or about August 17, 2020 SCHOENWALD received a Notice of Right to Sue

28    from the EEOC.


                                                       11 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 12 of 23


 1            101.   On or about April 9, 2020, KOCH submitted a Charge for retaliation in violations

 2    of Title VII of the Civil Rights Act of 1964 to the EEOC.

 3            102.   On or about July 29, 2020 KOCH received a Notice of Right to Sue from the

 4    EEOC.

 5            103.   This action is timely filed pursuant to 42 U.S.C. § 2000e-5(f).

 6            104.   Plaintiffs have exhausted all their administrative remedies on all claims pled

 7    hereunder prior to filing this action with this Court.

 8                                         FIRST CAUSE OF ACTION

 9     Discrimination and Harassment Based on Sex in Violation of Title VII of the Civil Rights

10                                                   Act of 1964

11                        (SCHOENWALD Against UNUM and COLLONIAL LIFE)

12            105.       Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

13            106.   SCHOENWALD is a member of the class of persons protected by state and

14    federal statutes prohibiting discrimination based on sex.

15            107.       Defendants UNUM and COLONIAL LIFE, as employers, are subject to Title

16    VII, 42 U.S.C. § 2000e, etc., as amended, and, thus, have a legal obligation to provide

17    SCHOENWALD a fair, non-discriminatory work environment and employment opportunities.

18            108.   UNUM and COLONIAL LIFE refused to take reasonably adequate steps to

19    prevent discrimination and harassment against SCHOENWALD by knowingly favoring

20    employees not of SCHOENWALD’S protected class.

21            109.   UNUM and COLONIAL LIFE discriminated against SCHOENWALD when they

22    failed to treat her the same way as similarly situated employees not of SCHOENWALD’S

23    protected class.

24            110.   SCHOENWALD was subjected to physical and verbal harassment by WEBB on a

25    pervasive and ongoing basis.

26            111.   No other similarly situated persons, not of SCHOENWALD’S protected class,

27    were subject to the same or substantially similar conduct.

28    ...


                                                       12 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 13 of 23


 1            112.    SCHOENWALD suffered adverse economic impact due to UNUM’S and

 2    COLONIAL LIFE’S unlawful treatment of her, including her termination.

 3            113.    SCHOENWALD was embarrassed, humiliated, angered, depressed, and

 4    discouraged by the discriminatory actions taken against her.

 5            114.    SCHOENWALD suffered compensable emotional and physical harm, including

 6    but not limited to, sleeplessness, anxiety, depression, hopelessness, and helplessness resulting

 7    from this unlawful discrimination by UNUM and COLONIAL LIFE.

 8            115.    SCHOENWALD is entitled to be fully compensated for her emotional

 9    disturbance by being forced to endure this discrimination.

10            116.    Pursuant to the 1991 amendments to Tile VII, SCHOENWALD is entitled to

11    recover punitive damages for UNUM’S and COLONIAL LIFE’S intentional repeated violations

12    of federal and state civil rights laws.

13            117.    SCHOENWALD suffered damages in an amount to be determined by the Jury.

14            118.    SCHOENWALD is entitled to an award of reasonable attorney’s fees.

15            119.    UNUM and COLONIAL LIFE are guilty of oppression, fraud, and/or malice,

16    express or implied, as UNUM and COLONIAL LIFE knowingly and intentionally discriminated

17    against SCHOENWALD because of her sex.

18            120.    Therefore, SCHOENWALD is entitled to recover damages for the sake of

19    example, to deter other employers from engaging in such conduct and by way of punishing

20    UNUM and COLONIAL LIFE in an amount to be determined by a Jury.

21                                     SECOND CAUSE OF ACTION

22          Discrimination and Harassment Based on Sex in Violation of NRS 613.330(1)(a)

23               (SCHOENWALD Against Defendants UNUM and COLONIAL LIFE)

24            121.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

25            122.    NRS 613.330(1)(a) makes it illegal for an employer to discriminate against any

26    person with respect to the person’s compensation, terms, conditions, or privileges of employment

27    because of her sex.

28    ...


                                                    13 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 14 of 23


 1           123.        UNUM and COLONIAL LIFE refused to take reasonably adequate steps to

 2    prevent discrimination against SCHOENWALD by knowingly favoring employees not of

 3    SCHOENWALD’S protected class.

 4           124.    UNUM and COLONIAL LIFE discriminated against SCHOENWALD when they

 5    failed to treat her the same way as similarly situated employees not of SCHOENWALD’S

 6    protected class.

 7           125.    SCHOENWALD was subjected to physical and verbal harassment by WEBB on a

 8    pervasive and ongoing basis.

 9           126.    No other similarly situated persons, not of SCHOENWALD’S protected class,

10    were subject to the same or substantially similar conduct.

11           127.    SCHOENWALD suffered adverse economic impact due to UNUM’S and

12    COLONIAL LIFE’S unlawful treatment of her, including her termination.

13           128.    SCHOENWALD was embarrassed, humiliated, angered, depressed, and

14    discouraged by the discriminatory actions taken against her.

15           129.    SCHOENWALD suffered compensable emotional and physical harm, including

16    but not limited to, sleeplessness, anxiety, depression, hopelessness, and helplessness resulting

17    from this unlawful discrimination by UNUM and COLONIAL LIFE.

18           130.    SCHOENWALD is entitled to be fully compensated for her emotional

19    disturbance caused by Defendants’ discrimination.

20           131.    SCHOENWALD is entitled to recover punitive damages for UNUM’S and

21    COLONIAL LIFE’S intentional repeated violations of NRS 613.330 et. seq.

22           132.    SCHOENWALD suffered damages in an amount to be determined by the Jury.

23           133.    SCHOENWALD is entitled to an award of reasonable attorney’s fees.

24           134.    UNUM and COLONIAL LIFE are guilty of oppression, fraud, and/or malice,

25    express or implied, as UNUM and COLONIAL LIFE knowingly and intentionally discriminated

26    against SCHOENWALD because of her sex.

27           135.    Therefore, SCHOENWALD is entitled to recover damages for the same of

28    example, to deter other employers from engaging in such conduct and by way of punishing


                                                   14 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 15 of 23


 1    UNUM and COLONIAL LIFE in an amount to be determined by a Jury.

 2                                       THIRD CAUSE OF ACTION

 3                              Retaliation in Violation of 42 U.S.C. § 2000e-3

 4                (SCHOENWALD Against Defendants UNUM and COLONIAL LIFE)

 5              136.   Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

 6              137.   In violation of 42 U.S.C. § 2000e-3 and NRS Chapter 613, Defendants retaliated

 7    against SCHOENWALD after she complained about acts that she reasonably believed were

 8    discriminatory.

 9              138.   There may be more detrimental acts of which Plaintiffs are unaware which may

10    also constitute retaliation..

11              139.   The actions and conduct by Defendants constitute illegal retaliation which is

12    prohibited by federal law.

13              140.   SCHOENWALD suffered damages in an amount to be determined by a Jury.

14              141.   SCHOENWALD is entitled to an award of reasonable attorney’s fees.

15              142.   Defendants are guilty of oppression, fraud, and/or malice, express or implied,

16    because Defendants knowingly and intentionally retaliated against Plaintiffs because they

17    complained of acts they considered discriminatory.

18              143.   Therefore, SCHOENWALD is entitled to recover damages for the sake of

19    example, to deter employers from engaging in such conduct and by way of punishing Defendants

20    in an amount to be determined by a Jury.

21                                      FOURTH CAUSE OF ACTION

22                              Retaliation in Violation of 42 U.S.C. § 2000e-3

23                      (KOCH Against Defendants UNUM and COLONIAL LIFE)

24              144.   Plaintiffs repeat and reallege the foregoing allegations as though fully set forth

25    herein.

26              145.   42 U.S.C. § 2000e-3 renders it illegal for employers to retaliate against employees

27    who have opposed unlawful employment practices as outlined in Title VII. Such opposition is

28    deemed protected activity under Title VII.


                                                      15 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 16 of 23


 1            146.    KOCH engaged in a protected activity under Title VII when he reported WEBB

 2    on May 30, 2019 and June 3, 2019 for sexually harassing and discriminating against

 3    SHOENWALD.

 4            147.    KOCH had a reasonable and good faith belief that the behavior he witnessed and

 5    as described to him by SCHOENWALD constituted sexual harassment and discrimination and

 6    was an unlawful employment practice.

 7            148.    Instead of investigating the KOCH’S complaints of sexual harassment against

 8    WEBB, Defendants investigated the reporter, KOCH, and created pretextual reasons for his

 9    unlawful termination on June 25, 2019.

10            149.    But for KOCH’s complaint to Human Resources against WEBB, KOCH would

11    not have been unlawfully terminated.

12            150.    A reasonable person would have found Defendants’ actions to investigate, lie, and

13    terminate KOCH materially adverse as it would dissuade a reasonable employee in KOCH’S

14    circumstances from complaining about sexual harassment in the workplace.

15            151.    Defendants subjected KOCH to an adverse employment action by terminating

16    him after he lodged a complaint against WEBB, which constitutes a protected activity.

17            152.    A causal link exists between KOCH’S protected activity and Defendants’ adverse

18    employment action as Defendants terminated KOCH for lodging a complaint of sexual

19    harassment against WEBB.

20            153.    KOCH’S termination of employment would not have occurred but for his

21    participation in a protected activity.

22            154.    Defendants willfully engaged in an unlawful employment practice under 42

23    U.S.C. § 2000e-3 by terminating KOCH in retaliation for his complaint against WEBB.

24            155.    Defendants are liable for the acts and omissions of its agents and employees.

25            156.    Defendants, either directly or indirectly or by and through their agents, retaliated

26    against KOCH and caused him significant damages, injuries and losses by terminating his

27    employment for engaging in a protected activity.

28    ...


                                                    16 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 17 of 23


 1            157.    Defendants’ conduct was with malice or with reckless indifference to the

 2    federally protected rights of KOCH, within the meaning of Title VII.

 3            158.    As a direct and proximate result of Defendants’ conduct, by and through its

 4    employees, KOCH was harmed by Defendants’ actions because KOCH is now suffering, and

 5    will continue to suffer, irreparable injury and monetary damages in the form of past, present, and

 6    future lost earnings and other benefits.

 7    Defendants’ conduct, by and through its employees, was illegal, willful, intentional, oppressive,

 8    malicious, and done with wanton and reckless disregard for KOCH’s rights. As a direct and

 9    foreseeable result of Defendants’ conduct, by and through its employees, KOCH has been

10    required to retain the services of an attorney and is entitled to reasonable attorney fees and costs.

11            159.    KOCH is also entitled to recover punitive and compensatory damages as a direct

12    and foreseeable result of the Defendants’ conduct as described herein.

13                                       FIFTH CAUSE OF ACTION

14                                                   Battery

15                                      (SCHOENWALD Against WEBB)

16            160.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

17            161.    An actor is subject to liability to another for battery if he (a) acts intending to

18    cause a harmful or offensive contact with the person of the other or a third person, or an

19    imminent apprehension of such a contact, and (b) a harmful contact with the person of the other

20    directly or indirectly results.

21            162.    WEBB intentionally caused offensive contact with SCHOENWALD when he

22    placed his hands on her legs and when he grabbed her head and brought her face into contact

23    with his.

24            163.    Harmful and direct contact between SCHOENWALD and WEBB resulted from

25    WEBB’S intentional conduct.

26            164.    WEBB’S intentional and harmful contact was the direct and proximate cause of

27    injury to SCHOENWALD.

28    ...


                                                     17 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 18 of 23


 1           165.    UNUM and COLONIAL LIFE are vicariously liable for WEBB’S actions

 2    because those actions were not independent ventures, were committed during the very tasks

 3    assigned to WEBB by UNUM and COLONIAL LIFE and were reasonably foreseeable.

 4           166.    SCHOENWALD has been forced to seek legal counsel to pursue her valid legal

 5    claims against WEBB and she is therefore entitled to reasonable attorney’s fees.

 6           167.    WEBB is guilty of oppression, fraud, and/or malice, express or implied, because

 7    WEBB knowingly and intentionally caused harmful and offensive contact to the person of

 8    SCHOENWALD.

 9           168.    Therefore, SCHOENWALD is entitled to collect punitive damages from WEBB

10    in an amount to be determined by a Jury.

11                                      SIXTH CAUSE OF ACTION

12                                                  Assault

13                                   (SCHOENWALD Against WEBB)

14           169.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

15           170.    An actor commits assault when he causes another to feel apprehension of harmful

16    or offensive conduct.

17           171.    WEBB caused SCHOENWALD to feel apprehension of harmful or offensive

18    conduct when he placed his hands on her legs and when he grabbed her head and brought her

19    face into contact with his.

20           172.    WEBB’S conduct was the direct and proximate cause of injury to

21    SCHOENWALD.

22           173.    UNUM and COLONIAL LIFE are vicariously liable for WEBB’S actions

23    because those actions were not independent ventures, were committed during the very tasks

24    assigned to WEBB by UNUM and COLONIAL LIFE and were reasonably foreseeable.

25           174.    SCHOENWALD has been forced to seek legal counsel to pursue her valid legal

26    claims against WEBB and she is therefore entitled to reasonable attorney’s fees.

27           175.    WEBB is guilty of oppression, fraud, and/or malice, express or implied, because

28    WEBB knowingly and intentionally caused harmful and offensive contract to the person of


                                                    18 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 19 of 23


 1    SCHOENWALD.

 2           176.    Therefore, SCHOENWALD is entitled to collect punitive damages from WEBB

 3    in an amount to be determined by a Jury.

 4                                   SEVENTH CAUSE OF ACTION

 5                              Intentional Infliction of Emotional Distress

 6                                (SCHOENWALD Against Defendants)

 7           177.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

 8           178.    An actor commits intentional infliction of emotional distress when that actor’s

 9    conduct was extreme or outrageous with either the intention of, or reckless disregard for, causing

10    emotional distress to another, and that the victim suffered severe or extreme emotional distress as

11    the actual and proximate result of the actor’s conduct.

12           179.    Defendants’ conduct is that which is outside all possible bounds of decency and is

13    regarded as utterly intolerable in a civilized community.

14           180.    Defendants’ actions towards Plaintiffs including, but not limited to, WEBB’s

15    touching SCHOENWALD inappropriately and without her consent, WEBB’S grabbing her face,

16    WEBB’S propositioning her, WEBB’S harassing her, WEBB’S cornering her in her office with

17    the intention of keeping her there, UNUM and COLONIAL LIFE’S unlawful termination of her,

18    Ms. Harley’s interrogation of her, Ms. Harley’s questioning of SCHOENWALD of personal

19    matters that had nothing to do with the Complaint SCHOENWALD filed, Ms. Harley’s refusal to

20    let SCHOENWALD leave the room during her interrogation, Ms. Harley’s inferences that

21    SCHOENWALD was at fault for WEBB’S conduct, UNUM and COLONIAL LIFE’S failure to

22    intervene upon learning of WEBB’S ongoing harassment of SCHOENWALD, and other acts

23    constitute oppressive conduct that was extreme and outrageous with the intention of, or reckless

24    disregard for, the emotional distress it caused SCHOENWALD.

25           181.    SCHOENWALD suffered severe emotional distress as a result of Defendants’

26    actions. SCHOENWALD suffered from depression, anxiety, anger, feelings of helplessness,

27    feelings of hopelessness, fear of losing her income, fear of not being able to support her children,

28    constant fear of continued harassment and improper physical contact, and humiliation.


                                                    19 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 20 of 23


 1           182.    Defendants’ conduct was the direct and proximate cause of injury to

 2    SCHOENWALD.

 3           183.    UNUM and COLONIAL LIFE are vicariously liable for WEBB’S actions

 4    because those actions were not independent ventures, were committed during the very tasks

 5    assigned to WEBB by UNUM and COLONIAL LIFE, and were reasonably foreseeable.

 6           184.    SCHOENWALD has been forced to seek legal counsel to pursue her valid legal

 7    claims against Defendants and she is therefore entitled to reasonable attorney’s fees.

 8           185.    Defendants are guilty of oppression, fraud, and/or malice, express or implied,

 9    because Defendants knowingly and intentionally caused harmful and offensive contract to the

10    person of SCHOENWALD with the intention of, or reckless disregard for, the damages that it

11    was causing to SCHOENWALD.

12           186.    Therefore, SCHOENWALD is entitled to collect punitive damages from WEBB

13    in an amount to be determined by a Jury.

14                                    EIGHTH CAUSE OF ACTION

15                                         Wrongful Termination

16                      (SCHOEWALD Against UNUM and COLONIAL LIFE)

17           187.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

18           188.    An employer commits tortious wrongful termination when the employer

19    improperly dismisses an employee for reasons that violate public policy.

20           189.    Nevada has a strong public policy of encouraging employees to seek assistance

21    from Human Resources by filing a Complaint when the employee is being subjected to harassing

22    and improper conduct.

23           190.    SCHOENWALD complied with this public policy by filing a Complaint with

24    Defendants’ Human Resources department regarding WEBB’S conduct.

25           191.    UNUM and COLONIAL LIFE retaliated against SCHOENWALD for filing her

26    Complaint by terminating her.

27           192.    UNUM and COLONIAL LIFE’S conduct violated the strong and compelling

28    public policy of encouraging employees to be comfortable in addressing harassing or


                                                    20 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 21 of 23


 1    discriminatory conduct by bringing it to the employer’s attention.

 2           193.    Conduct similar to UNUM’S and COLONIAL LIFE’S will have a chilling effect

 3    on employees reporting their concerns in the future.

 4           194.    UNUM and COLONIAL LIFE’s conduct also violated their internal policies

 5    against retaliation when an employee makes a good faith complaint.

 6           195.    Defendants’ conduct was the direct and proximate cause of injury to

 7    SCHOENWALD.

 8           196.    SCHOENWALD has been forced to seek legal counsel to pursue her valid legal

 9    claims against Defendants and she is therefore entitled to reasonable attorney’s fees.

10           197.    Defendants are guilty of oppression, fraud, and/or malice, express or implied,

11    because Defendants knowingly and intentionally caused harmful and offensive contract to the

12    person of SCHOENWALD with the intention of, or reckless disregard for, the damages that it

13    was causing to SCHOENWALD.

14           198.    Therefore, SCHOENWALD is entitled to collect punitive damages from WEBB

15    in an amount to be determined by a Jury.

16                                      NINTH CAUSE OF ACTION

17                                        Violation of NRS 613.075

18                     (SCHOENWALD Against UNUM and COLONIAL LIFE)

19           199.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

20           200.    NRS 613.075 allows an employee to request a copy of her employee file within

21    sixty (60) days of termination.

22           201.    SCHOENWALD was terminated on June 28, 2019. She requested a complete

23    copy of her personnel file on July 9, 2019.

24           202.    SCHOENWALD’S request was within the timeframe required by NRS 613.075.

25           203.    Defendants did not comply with SCHOENWALD’S valid request and still have

26    not provided a copy of her personnel file.

27           204.    The Nevada Supreme Court has determined that there is a private right of action

28    under NRS 613.075.


                                                    21 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 22 of 23


 1            205.      SCHOENWALD has been forced to seek legal counsel to pursue her valid legal

 2    claims against Defendants and she is therefore entitled to reasonable attorney’s fees.

 3                                          TENTH CAUSE OF ACTION

 4                                   Negligent Hiring, Training and Supervision

 5                          (SCHOENWALD Against UNUM and COLONIAL LIFE)

 6            206.      Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

 7            207.      Defendants had a duty to take reasonable action in the hiring, training and

 8    supervision of their employees.

 9            208.      Defendants had a duty to train their employees on applicable policies and

10    procedures that must be followed when investigating a complaint such as that made by Plaintiffs

11    in this matter.

12            209.      Defendants had a duty to supervise their employees in a reasonable manner so as

13    to assure that their employees were following all applicable policies and procedures.

14            210.      Defendants had a duty to supervise all employees to assure that no employee was

15    taking discriminatory, harassing, or other improper actions against another employee.

16            211.      Ms. Harley did not follow UNUM’S and COLONIAL LIFE’S policies and

17    procedures when she interrogated SCHOENWALD and retaliated against her.

18            212.      WEBB did not follow UNUM’S and COLONIAL LIFE’S policies and procedures

19    when he physically and verbally assaulted, harassed, and battered SCHOENWALD.

20            213.      Defendants breached this duty by failing to properly train employees, including

21    Ms. Harley, in the proper procedures and policies that must be followed when investigating a

22    complaint like that made by Plaintiffs in this matter.

23            214.      WEBB and Ms. Harley were joint employees of UNUM and COLONIAL LIFE

24    when they breached policies and procedures and were further working within the course and

25    scope of their employment.

26            215.      UNUM and COLONIAL LIFE’S failure to adequately hire, train, and supervise

27    Ms. Harley and WEBB was the direct and proximate cause of injury to SCHOENWALD.

28    ...


                                                       22 of 23
     Case 2:20-cv-01948-JCM-BNW Document 1 Filed 10/21/20 Page 23 of 23


 1           216.    SCHOENWALD has been forced to seek legal counsel to pursue her valid legal

 2    claims against Defendants and she is therefore entitled to reasonable attorney’s fees.

 3                                        PRAYER FOR RELIEF

 4           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment for Plaintiffs

 5    as follows:

 6           1.      Awarding judgment as appropriate and requiring Defendants to pay Plaintiffs’

 7    compensatory damages, consequential damages, special damages, and any other damages

 8    described herein and to be proven at trial, including back pay, and front pay, in an amount in

 9    excess of $15,000.00;

10           2.      Awarding prejudgment interest;

11           3.      Awarding punitive damages;

12           4.      Awarding Plaintiffs fees and costs associated with bringing this action, in addition

13    to reasonable attorney’s fees as provided by the United States and or the Nevada statutes; and

14           5.      Granting such other and further relief as this Court deems necessary and proper.

15                                            JURY DEMAND

16           Plaintiffs HEATHER SCHOENWALD and TOM KOCH, by and through their

17    respective attorneys, hereby demands trial of this mattery by jury.

18    DATED this 21st day of October, 2020.             DATED this 21st day of October, 2020.

19    CLAGGETT & SYKES LAW FIRM                         LAGOMARSINO LAW

20       /s/ Joseph N. Mott                  .             /s/ Andre M. Lagomarsino            .
      SEAN K. CLAGGETT, ESQ. (#8407)                    ANDRE M. LAGOMARSINO, ESQ. (#6711)
21    JOSEPH N. MOTT, ESQ. (#12455)                     DAVEN P. CAMERON, ESQ. (#14179)
      4101 Meadows Lane, Suite 100                      3005 W. Horizon Ridge Pkwy., Suite 241
22    Las Vegas, Nevada 89107                           Henderson, Nevada 89052
      Tel: (702) 655-2346                               Telephone: (702) 383-2864
23    Fax: (702) 655-3763                               Facsimile: (702) 383-0065
      sclaggett@claggettlaw.com                         aml@lagomarsinolaw.com
24    joey@claggettlaw.com                              daven@lagomarsinolaw.com
      Attorneys for Plaintiff Heather Schoenwald        Attorneys for Plaintiff Tom Koch
25

26
27

28

                                                   23 of 23
